.   -




        Honorable Geo. H. Sheppard
        Comptroller~'ofPublic Accounts
        Austin, Texas
        IEar Sir:                Opinion No.   O-1013
                                 Re: Should    the account of the Rio
                                      Grande   Compact Commlssloner for
                                      salary   and expenses be paid?
                   We are in receipt of your letter of July 21, 1939, a
        part of which reads as follows:
                   "Mr. F. B. Clayton, former Rio Grande
            Compact Commissioner, has presented two claims
            against the State, one for salary and another
            for expehses, to this department with the re-
            quest that I submlt~them to you for'.youropln-
            ion as to their legality. I am attaching the
            claims for your consideration."
                  "The expense items contained in the attached account
        are for traveling expenses of Mr. Clayton incurred In connection
        with his duties as said Commlssioner over a period of time begin;
        ning with September 4, 1938, and extending through April 17, 1939.
        The items for salary include the sum of $250.00 for each of the
        months from January through April, 1939.
                   Chapter 9 of the Acts of the First Called Session of
        the Forty-first Legislature, 1929, authorizes the Governor to
        appoint a Rio Grande Compact Commissioner. This statute further
        provides that !fheshall receive from time to time such compen-
        sation as may be allowed him by the Legislature, and until other-
        wise provided by law he shall receive a salary of $250.00 month."
                   You call our attention to the fact that the last
        sentence of this statute reads as follows:
                   "In connection with the other members
            of such committee he may employ such engineer-
            ing and clerical'aid as may be authorized by the
            Legislature of Texas, but he shall incur no
            financial obligation oh behalf~of the State of
            Texas until the Legislature shall have provided
            and appropriated the money therefor."
Honorable Geo. H. Sheppard, page 2         O-1013


           In the General Appro riation Bill assed by the Forty-
fifth Legislature, the sums of $9,OOO.OO and $l,OOO.OO were ap-
propriatsd for the years ending August 31, 1938, and August 31,
1939, respectively, for the following purposes:
           "Rio Grande Compact
            Salary and expenses, Commissioner."
           You advise that the full amount appropriated for the
year ending August 31, 1939, was paid out to Mr. Clayton for
salary at the rate of $250.00 per month for each of the months
beglnnlng with September and ending with December, 1938.
           The Forty-sixth Legislature passed an'emergency~appro-
priation act, the same being Senate Bill No. 211, appropriating
the sum of $5,000.00, or so zmichthereof as'may be necessary, for
the~purpoae.of paying the'salary and necessary traveling, engineer-
kg, clerical and miscellaneous expenses of the RIO Grahde Com-
pact Commissioner of Texas for the remainder of the fiscal year
ending August 31, 1939. Mr. Clayton now desires to have his
account paid out of the sums thus appropriated.
           In our opinion you are not authorized to pay so much
of the account presented to you by Mr. Clayton as Is represented
by expenses incurred. Chapter 9 of the Acts of the first call'ed
Session of the Forty-first Legislature, above quoted, specifically
prohibited the Commissioner from incurring any financial obl'iga-
tion until the Legislature should have provided and appropriated
the-money therefor'. The full amount of the appropriation was
exhausted in the payment of salary.
           Section 44, of Article III, of the Constitution of
Texas, provldes, in part, that:
           "The Legislature shall a . D . not grant,
    by appropriation, or otherwise, any amount of money
    out of the Treasury of the State of Texas, to any
    Individual, on a claim, real or pretended, when the
    same shall not have been provided for by pre-existing
    law; e e a - - -"
           In our opinion there was no pre-existing law which
authorized these expenditures. In fact, there was a pre-existing
law which said they should not be incurred, and they therefore
have no legal existence.
           It is our further opinion that the claim for salary
for the period ending April 30, 1939, should be alloiieaand paid.
The above mentioned Chapter 9 speclflcallg set the salary of the
Commissioner at $250.00 per month until otherwise provided by
Honorable Geo. H. Sheppard, page 3         O-1013


lati. We have been unable to find any other provision of the
statutes changing this statutory salary. The General Approprla-
tion'Act of 1937 did not change it for the reason that a blanket
appropriation for both salary and expenses was made for each of
the years of the biennium beginning September 1, 1937. It could
no more properly be said that the salary for the year beginning
September 1, 1938, was fixed at $l,OOO.OO for the entire year,
than It could be said that the salary for the year begInning
September 1, 1937, was set.at $g,OOO.OO. 'A general blanket ap-
propriation for two purposes does not fix the amount of either.
           Nor do we belteve that the provisions of Chapter 497,
Acts of the Regular;Session of the Forty-fifth Legislature, con-
trol or change the above conch-asion. The pertinent provisions
of this Act read as follows:
           "The salaries of all State officers and
    all State employees e 0 0 e D shall be, for the
    period beginning September 1, 1937, and ending
    August 31, 1939, such sums or amounts as may~be
    provided for by the Legislature in the General
    Approprlatlon Bill. All laws~and parts of laws
    fixing the salaries of all State officers and
    employees 6 . e m are hereby specifically repeal-
    ed insofar as they are In conflict with this Act."
            The blanket appropriation for the expenses and salary
of the Commissioner makes no effort to set the amount of salary
he'shall receive. Therefore, there is no conflict between said
Chapter No. 497 and said Chapter No. 9. Said last named Act Is
.a valid pre-existing law creating the obligation evidenced by
the claim for salary for the payment of which the special appro-
priation act was passed. We believe that you are authorized to
allow and pay the claim Insofar as it covers the Commissioner's
salary.
           This conclusio~iis In keeping with the letter opinions
addressed by Assistant Attorney :>eneralGrady Chandler to you
under date of July 19, 1937, and August 19, 1938.
           Trusting this Is the Information you desire, We are
Honorable Geo. H. Sheppard, page 4        O-1013


                              Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                              By s/VViktorI?.Boulditi
                                   Victor7i. Bouldin
                                   Assistant

VUB :FG:wc

APPROfW) AUG .lO, 1939
a/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Com@ttee By s/IiWFChairman